Citation Nr: 0826448	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-38 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1947.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
prepared in May 2007 and issued to the veteran in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, in pertinent part, 
denied the claims of service connection for tinnitus and 
hypertension.  In a November 2007 rating decision, the RO 
granted service connection for hearing loss, and assigned a 
20 percent evaluation for that disability.  The veteran has 
not disagreed with any aspect of that grant of service 
connection, and no issue regarding hearing loss disability is 
before the Board on appeal.  
 
The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in March 2008.  A motion to advance the veteran's appeal on 
the docket based on his age was discussed at that hearing.  
38 C.F.R. § 20.900(c) (2007).  The motion has been granted, 
and the appeal is advanced on the Board's docket.  

As requested at the March 2008 hearing, the appeal was held 
open for 60 days following the Travel Board hearing.  The 60-
day period for submission of additional evidence requested by 
the appellant has expired, and appellate review may proceed.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
elevated blood pressure noted at the time of the veteran's 
1947 separation examination remained chronic and continuous 
thereafter.

2.  The veteran's testimony that he has ringing in the ears 
is credible.

3.  Resolving doubt in favor of the veteran, tinnitus has 
been intermittently chronic and continuous since his service.   


CONCLUSIONS OF LAW

1.  The veteran incurred hypertension in service.  38 U.S.C.A 
§§ 1101, 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  The veteran incurred tinnitus in service.  38 U.S.C.A §§ 
1101, 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As 
the decision below is entirely favorable to the veteran, no 
further action to assist or notify would result in a more 
favorable determination, and would be moot.  No further 
discussion of VA's duties to assist or notify is required.  

Law and regulations applicable to claims for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the veteran presently has the same condition.   
Hypertension and organic diseases of the nervous system, 
which may be interpreted as including hearing loss and 
tinnitus due to acoustic trauma, are defined by law as 
chronic disorders which may be presumed service-connected if 
the disorder is manifested to the required degree within one 
year following a veteran's service separation.  38 U.S.C.A. 
§§ 1101, 1112.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical or, 
in some circumstances, lay evidence relates the 
symptomatology to the veteran's present condition.   38 
C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).   A veteran is competent to testify as to a condition 
within his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise).

Facts

The veteran's service medical records confirm that the 
veteran served in the Navy during World War II and thereafter 
through October 1947.  No abnormality of the veteran's 
hearing was noted during his service.  The report of the 
veteran's September 1947 examination for service separation 
discloses no abnormality of hearing when tested for whispered 
and spoken voice at 15 feet.  Separation examination 
discloses that the veteran's blood pressure was 140/98 before 
exercise and 144/102 three minutes after exercise.

No post-service clinical records prior to 1999 are associated 
with the claims file.  The veteran reports that the 
physicians who treated him proximate to his service discharge 
in 1947 are deceased and he is unable to obtain those 
records.  A medical statement from one private physician, 
JKH, MD, reflects that the veteran had hypertension before 
Dr. H. began treating him 11 years ago, but Dr. H.'s 
statement does not provide an opinion as to the date of onset 
of the veteran's hypertension.

On VA audiologic examination conducted in October 2007, the 
examiner noted the veteran's history of exposure to high, 
industrial type noise on board ship during his military 
service, including exposure to engine noise, winches, noise 
associated with ship-two-ship fueling, and acoustic trauma 
from serving as a gunner's made on a 5-inch gun.  The 
examiner concluded that the veteran's post-service noise 
exposure was not consistent with his hearing loss, and 
concluded that the veteran's current hearing loss was likely 
the result of his exposure to military/industrial type noise 
and acoustic trauma in service.  The examiner did not provide 
an opinion as to whether the veteran met the criteria for a 
diagnosis of tinnitus.

In his March 2008 testimony before the Board, the veteran 
testified that he first noticed some ringing in his ear or 
"buzzing" in service, and this symptoms became more 
noticeable after service, beginning about two years after his 
entry into service.  However, as the ringing was 
intermittent, he did not seek treatment or report it in 
service or at service separation.  The veteran testified 
that, when he reported these symptoms after service, his 
family physician prescribed drops and occasionally took ear 
wax out, but the ringing would always come back.  The veteran 
also testified that hypertension was diagnosed during his 
service, as he had a dizzy spell and almost passed out.  He 
also testified that he was held over for a few days at 
discharge when his separation examination disclosed high 
blood pressure.  He testified that he continued to seek 
treatment for hypertension after service, but no records of 
his treatment proximate to service are available, as the 
physicians who treated him at that time are deceased.  

Analysis

A.  Hypertension

As to the veteran's hypertension, the Board notes that 
38 C.F.R. § 4.104, Diagnostic Code defines as hypertensive 
vascular disease, to include hypertension, as 10 percent 
disabling where manifested by diastolic blood pressure 
predominantly 100 or more.  In this case, one of two blood 
pressures recorded for the veteran at the time of service 
separation was in excess of 100.  Although the RO noted the 
recorded blood pressure of 140/98, before exercise, in the 
rating decision prepared in May 2007, the RO did not discuss 
the significance of the blood pressure of 144/102 noted three 
minutes after exercise.  

The record does not disclose any suggestion that hypertension 
noted to a 10 percent degree at the time of the veteran's 
service separation resolved after his service discharge.  The 
veteran's testimony that hypertension remained chronic and 
continuous after his service separation is credible.  
Resolving doubt as to the chronicity and continuity of 
hypertension in the veteran's favor, the appeal for service 
connection for hypertension may be granted. 

B.  Tinnitus

The veteran's testimony that he made no report of tinnitus in 
service and did not seek treatment for the symptoms, because 
of the intermittent nature of the ringing, is consistent with 
the service medical records, which disclose no report of 
hearing loss or tinnitus.  Nevertheless, the clinical 
evidence establishes that the veteran has a current hearing 
loss which is attributable, more likely than not, to the 
veteran's exposure to industrial noise and acoustic trauma in 
service.  

The veteran testified that, although he had symptoms of 
ringing and buzzing in the ear, he did not seek treatment 
other than though the family physician whose records are 
unavailable.  The examiner who conducted October 2006 VA 
examination noted that the veteran had no history of 
tinnitus.  It is unclear whether the examiner asked the 
veteran whether he had been diagnosed as having tinnitus or 
whether the examiner reviewed the clinical records in the 
claims file.  As the veteran testified, there are no clinical 
records reflecting treatment for tinnitus, because the 
veteran did not seek treatment for those symptoms after 
initial treatment proximate to service was unsuccessful.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking".  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  As compared to hearing 
loss, which may be objectively measured, tinnitus is uniquely 
subjective.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(defining tinnitus as among "purely subjective" symptoms).  
That is, the usual type of tinnitus (subjective tinnitus), 
results in a sound that cannot be heard by an examiner or 
measured by objective instruments.  See Dorland's Illustrated 
Medical Dictionary 1914 (30th ed. 2003).  Thus, by its 
nature, the presence of tinnitus is generally diagnosed on 
the basis of reported complaints, as there is no objective 
test otherwise to determine the presence of tinnitus.  
Because tinnitus is a symptom that may only be identified 
subjectively, the veteran is competent to state that he has 
tinnitus, unlike hearing loss, which may only be measured 
objectively by diagnostic testing.  Tinnitus is readily 
observable by laypersons and does not require medical 
expertise to establish its existence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Charles v. Principi, 16 Vet. App. 
370, 374 (2002). 

There are, however, tests used in the attempt to determine 
the physiological root cause of the tinnitus.  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and there is a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

In this case, objective measurements have confirmed hearing 
loss, and there is medical opinion that the veteran's current 
hearing loss pattern is not consistent with any of his post-
service noise exposure.  The veteran has been granted service 
connection for hearing loss.  His statements and testimony 
that he experienced tinnitus, although he did not know what 
it was, about two years after initial noise exposure, are 
credible.  The veteran's statements and testimony that 
tinnitus has been chronic and continuous, although 
intermittent, beginning during his last three years of 
service, and continuing intermittently since his service 
discharge, are credible.  Although the treatment records do 
not contain a formal diagnosis of tinnitus, veteran has 
credibly reported the presence of constant tinnitus.  It is 
the Board's opinion that service connection for tinnitus is 
warranted without further action to confirm the credibility 
of the veteran's statements.  The appeal may be granted.  




ORDER

The appeal for service connection for hypertension is 
granted.

The appeal for service connection for tinnitus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


